--------------------------------------------------------------------------------

TERM SHEET EFFECTIVE AS OF JULY 1, 2019:  BETWEEN QRONS INC. AND DR. JOHN N.
BONFIGLIO
Dr. John N. Bonfiglio ("JB") shall be employed as the Chief Operating Officer
("COO") of Qrons Inc. ("The Company"). As COO JB will be responsible for:
1: Guiding and preparing the Company for an IND/BLA filing including hiring and
managing the appropriate experts and vendors to expedite the IND/BLA process.
2: Making Investor Presentations for the purpose of raising equity capital for
the Company. Terms of all equity capital raises are subject to final acceptance
by the Company in its sole discretion. Capital raised and financings referred to
in this Term Sheet, refer to equity capital raised in coordination with the
Company's bankers Network1 Financial, as well as through any other efforts of
COO ( "Equity Capital Raised"), but shall exclude equity capital that may be
separately raised by the Company  through its own efforts and without the
assistance of the COO, in connection with investors that have been or will be
introduced by or through Ariel University , or through affiliation with the
Ariel University investor network ("Excluded Equity Capital Raised") . Further,
for purposes of clarity and the removal of doubt, loans or advances shall not be
considered Equity Capital Raised.
3: Any other duties normally associated with the COO of a biotech company
including regular calls/meetings with senior management of Qrons, updates on
competition, alerting the Company to potential mergers/ acquisitions and general
public company filings and market activities. JB shall report directly to the
Company CEO.
COO Compensation:
The granting of 50,000 shares of Qrons stock on July 1, 2019, ¾ immediately
vested and, non-forfeitable subject to normal 144 rules, and the remaining ¼ 
shall vest on January 1, 2020, if  COO is still employed by the Company, or upon
the Company achieving Equity Capital Raised in the amount of $500,000, if
sooner.
The granting of 100,000 stock options of Qrons on July 1, 2019 exercisable at $2
per share.  50% of such grant shall vest immediately and the remainder shall
vest ¼ on July 1, 2020 and ¼ on July 1, 2021, provided COO is still in the
employ of the Company on such respective dates.
Should the Company achieve Equity Capital Raised in the amount of $1.5 million
within the COO's first 6 months of employment all non-vested options shall
immediately vest.
Should the Company achieve Equity Capital Raised in the amount of $1.5 million
within JB's first 9 months of employment, JB shall be appointed to the Company's
Board of Directors.
COO shall accrue compensation at the rate of $12,000 per month which shall be
deferred ("Accrued Deferred Comp") and be earned payable as provided below.
Accrued Deferred Comp shall be earned and be due and payable as Equity Capital
Raised is achieved at the rate of 5% of Equity Capital Raised ("Earned Deferred
Comp").
1

--------------------------------------------------------------------------------

Earned Deferred Comp shall be paid in a lump sum up to the Accrued Deferred Comp
amount. Any Earned Deferred Comp remaining shall remain as Earned Deferred Comp
and be used against future Accrued Deferred Comp until Earned Deferred Comp
amount has been exhausted. For example, if the company achieves Equity Capital
Raised of $3M and the COO has accrued Deferred Comp of $24k, the Company will
pay the 24K as a lump sum. The remaining $126k of Earned Deferred Comp (5% of
$3M is $150k - $24k = $126k) will be paid monthly at $12k per month as Accrued
Deferred Comp until the $126k is exhausted.
JB and Company shall consult as to travel and related corporate expenses and
Company shall pay all such expenses upon submission of proper documentation to
Company. Company shall pay such expenses within 30 days of receipt.  JB
acknowledges that travel will be coach unless the flight is over 5 hours long
and that hotel stays (especially in NYC) will be at the most reasonable rates
available near the areas where roadshows are booked.
Termination: This Term Sheet agreement may be terminated by either party if by
October 31st the Company has not achieved Equity Capital Raised in the amount of
$750,000. Nonetheless JB shall be entitled to the balance of any Earned Deferred
Comp remaining. After October 31st, either party can terminate this agreement
upon 30 days' notice. This agreement may also be terminated for willful
misconduct.
Upon the achieving by the Company of Equity Capital Raised in the amount of $3
million within 1 & ½ years from the start of this agreement, the parties shall
negotiate in good faith for a COO contract with JB on terms consistent with a
Company similarly situated as Qrons.
The Confidentiality Agreement dated May 6, 2019 by and between JB and the
Company shall remain in full force and effect and survive any termination of
this Term Sheet agreement.
All intellectual property ("IP") currently owned by the Company, as well as any
additional IP created during JB's employment with the Company shall be the
property of the Company. Nothing contained in this agreement shall cause the
transfer or license of any ownership rights in such current or future additional
IP.
 

     Qrons Inc.      
/s/ John N. Bonfiglio
 
/s/ Jonah Meer
John N. Bonfiglio 
 
by Jonah Meer, CEO
Dated: June 25, 2019
 
Dated:    June 25, 2019  
      

 
2